Case 4:19-cv-04134-SOH-BAB Document 26                 Filed 04/29/20 Page 1 of 2 PageID #: 117



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


 CHARLES AARON WILLIAMS                                                               PLAINTIFFS

 v.                                    Civil No. 4:19-cv-04134

 LT. MILLER and SGT. GRIFFIE, et al.                                            DEFENDANTS


                                              ORDER

        Plaintiff, Charles Aaron Williams, filed this action pro se pursuant to 42 U.S.C. § 1983.

 (ECF No. 1). Plaintiff’s application to proceed in forma pauperis was granted on October 15,

 2019. (ECF No. 3).

        Currently before the Court is Defendants’ Motion for Order Compelling Answers to

 Discovery Requests. (ECF No. 24). Plaintiff has not responded to the Motion.

        In the Motion, the Defendants state that Interrogatories and Requests for Production of

 Documents were propounded to the Plaintiff on February 19, 2020. The discovery included a

 request for a medical authorization. Plaintiff did not respond. On March 25, 2020, Separate

 Defendant attempted to resolve the discovery dispute in good faith without court intervention and

 sent correspondence to Plaintiff requesting his past due discovery responses within ten (10) days

 to avoid filing a motion to compel. To date, Plaintiff has not responded to Defendants’ requests.

        Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

 to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). To properly defend against

 Plaintiff’s claims, Defendants are entitled to Plaintiff’s discovery responses and copies of

 Plaintiff’s medical records that relate to his alleged medical condition.

        Accordingly, Defendants’ Motion to Compel (ECF No. 24) is GRANTED. Plaintiff is

 DIRECTED to provide Defendants with the required responses to the discovery requests,

                                                   1
Case 4:19-cv-04134-SOH-BAB Document 26              Filed 04/29/20 Page 2 of 2 PageID #: 118



 including an executed medical authorization, by May 15, 2020. Plaintiff is advised that failure

 to comply with this Order shall result in the dismissal of this case.

        IT IS SO ORDERED this 29th day of April 2020.



                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            UNITED STATES MAGISTRATE




                                                2
